    Case 19-24527-TPA           Doc 306-1 Filed 01/15/21 Entered 01/15/21 23:55:26                                 Desc
                                        Exhibit A Page 1 of 2

                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    In re:
                                                              Bankr. No. 19-24527-TPA
     MICHAEL K. HERRON.,
                    Debtor.                                   Chapter 11

      Address:    1276 W Tacoma St
                  Hernando, FL 34442-3237

      SSN:        xxx-xx-3976


               CLASS 3 BALLOT FOR ACCEPTING OR REJECTING
      SECOND AMENDED PLAN OF REORGANIZATION DATED DECEMBER 15, 2020
Michael K. Herron (the “Debtor”) filed a Second Amended Plan of Reorganization dated December 15, 2020 (the
“Plan”) for the Debtor in this case. The Court has conditionally approved a disclosure statement with respect to the
Plan (the “Disclosure Statement”). The Disclosure Statement provides information to assist you in deciding how to
vote your ballot. If you do not have a Disclosure Statement, you may obtain a copy from the Debtor’s counsel,
Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC, 6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206; telephone:
(412) 925-8194.
Court approval of the disclosure statement does not indicate approval of the Plan by the Court.
You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Your claim has been placed in
Class 3 under the Plan. If you hold claims or equity interests in more than one class, you will receive a ballot
for each class in which you are entitled to vote.
If your ballot is not received by the Debtor’s counsel, Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC,
6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206, on or before January 7, 2021, and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the Plan.
If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not you vote.

Acceptance or Rejection of the Plan
The undersigned, the holder of a Class 3 claim against the Debtor in the unpaid amount of $                                     .

Check one box only
   q       Accepts the plan
   q       Rejects the plan

Dated:                                               Signature:
                                                     Print or type name:
                                                     Title (if corporation or partnership):
                                                     Address:


Return this ballot to:
Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC, 6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206

                                                                                                              BofA, Claim 8-1
                                                                                1132 SE Kings Bay Dr, Crystal River, FL 34429
    Case 19-24527-TPA           Doc 306-1 Filed 01/15/21 Entered 01/15/21 23:55:26                                 Desc
                                        Exhibit A Page 2 of 2

                               UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    In re:
                                                              Bankr. No. 19-24527-TPA
     MICHAEL K. HERRON.,
                    Debtor.                                   Chapter 11

      Address:    1276 W Tacoma St
                  Hernando, FL 34442-3237

      SSN:        xxx-xx-3976


               CLASS 3 BALLOT FOR ACCEPTING OR REJECTING
      SECOND AMENDED PLAN OF REORGANIZATION DATED DECEMBER 15, 2020
Michael K. Herron (the “Debtor”) filed a Second Amended Plan of Reorganization dated December 15, 2020 (the
“Plan”) for the Debtor in this case. The Court has conditionally approved a disclosure statement with respect to the
Plan (the “Disclosure Statement”). The Disclosure Statement provides information to assist you in deciding how to
vote your ballot. If you do not have a Disclosure Statement, you may obtain a copy from the Debtor’s counsel,
Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC, 6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206; telephone:
(412) 925-8194.
Court approval of the disclosure statement does not indicate approval of the Plan by the Court.
You should review the Disclosure Statement and the Plan before you vote. You may wish to seek legal advice
concerning the Plan and your classification and treatment under the Plan. Your claim has been placed in
Class 3 under the Plan. If you hold claims or equity interests in more than one class, you will receive a ballot
for each class in which you are entitled to vote.
If your ballot is not received by the Debtor’s counsel, Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC,
6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206, on or before January 7, 2021, and such deadline is not
extended, your vote will not count as either an acceptance or rejection of the Plan.
If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not you vote.

Acceptance or Rejection of the Plan
The undersigned, the holder of a Class 3 claim against the Debtor in the unpaid amount of $                                     .

Check one box only
   q       Accepts the plan
   q       Rejects the plan

Dated:                                               Signature:
                                                     Print or type name:
                                                     Title (if corporation or partnership):
                                                     Address:


Return this ballot to:
Aurelius Robleto, Esq., ROBLETO KURUCE, PLLC, 6101 Penn Ave., Ste. 201, Pittsburgh, PA 15206

                                                                                                               WF, Claim 9-1
                                                                                1122 SE Kings Bay Dr, Crystal River, FL 34429
